Grant, J
.'{after stating the facts). The sole claim of the plaintiff is that the defendant city caused the obstruction by digging the trench and throwing the ice and snow across the path cleared for foot passengers. The court based its ruling upon the testimony of the witness Clemens, holding that there was nothing in the.case tending to cast doubt upon his testimony. In this we think the court erred. According tp the testimony of the witness Cahalan there was a ridge about eight inches high across the path, close to the trench, composed of ice and snow, which a jury might infer was thrown there by those who dug the trench and cleared the path. Mr. Clemens testified that the work was finished about six hours before the accident happened.
We are unable to say, upon this record, that the testimony of Clemens conclusively established the fact that he left the path free from obstruction from curb to curb a few hours before.
Judgment reversed, and new trial granted.
McAlvay, O. J., and Carpenter, Blair, and Moore, JJ., concurred.